Mr. Presiding Justice McBride delivered the opinion of the court. 2. Railroads, § 754*—what is not negligence per se of person about to cross track. Failure to look to see if a train is approaching as a person is about to cross a railroad track is not in law negligence per se on the part of such person. 3. Railroads, § 754*—when failure of person about to cross track to look for train is negligence in fact. Failure of a person about to cross a railroad track to look to see if a train is approaching may be negligence in fact if there are no conditions or circumstances which excuse the looking or listening. 4. Negligence, § 250*—when finding as to want of due care disturbed. While a court of appeals should be careful in disturbing verdicts for want of due care upon the part of the person injured, yet when it appears from the evidence that there are no circumstances or surroundings of any kind that would excuse the looking or listening, and that to have looked or listened the injury could have been avoided, the court will hold that such failure to look or listen shows a want of due care.